Citation Nr: 0212220	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder. 


(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD), a bilateral foot disorder, 
and a back disorder will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
August 1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision by the RO which denied service connection for PTSD, 
a left knee disorder, a bilateral foot disorder and a back 
disorder.

The Board is undertaking additional development on the claims 
of service connection for PTSD, a left knee disorder and a 
bilateral foot disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.

The claim of service connection for a left knee disorder will 
be discussed below.


FINDINGS OF FACT

The medical evidence fails to show that the veteran currently 
has a left knee disorder.



CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and medical evidence necessary to substantiate 
her claim of service connection for a left knee disorder.  
The appellant and her representative were provided with a 
copy of the appealed September 1998 rating decision, a 
February 1999 statement of the case, and Supplemental 
Statements of the case dated in April 1999, September 1999, 
and February 2002.  These documents provided notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding her claim.  In a June 2000 
letter, the RO informed the veteran of the evidence necessary 
to substantiate her claim.  She was specifically informed of 
what evidence she needed to submit and what actions the RO 
would undertake to assist her in the development of her 
claim.  Moreover, VA has also made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Thus, under the circumstances in this case, the 
appellant has received the notice and assistance contemplated 
by law, and adjudication of the claim at this juncture poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection for a Left Knee Disorder

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board observes that service medical records are negative 
for any complaints or diagnosis of a left knee disorder.  
Although service medical records from March to April 1991 
reveal that the veteran gave a history of falling on her 
hands and knees, there are no records showing that the 
veteran sustained an injury to the left knee.  The records 
show that she had complaints referable to the right knee 
only.  The veteran's August 1991 discharge examination was 
negative with respect to any complaints or diagnosis 
pertaining to either the right knee or the left knee.  The 
veteran denied a history of having painful or swollen joints 
and also denied having any joint or bone deformity.  Physical 
examination revealed that she had a normal musculoskeletal 
system.

The record contains postservice medical records from 1995 to 
2001.  These records fail to demonstrate that the veteran 
currently has a left knee disorder.  A March 1995 annual Army 
Reserve examination was negative for any complaints or 
diagnosis of a left knee disorder.  The veteran reported 
being in good health.  She denied having painful or swollen 
joints or that she had any joint deformity.  Physical 
examination revealed a normal musculoskeletal system.  A 
January 1999 private general examination is also negative for 
a finding of a left knee disorder.  Examination of the knees 
revealed that the collateral and cruciate ligaments were 
intact.  There was no evidence of swelling.  The pivot shift 
and McMurray tests were negative.  Post contusion of the 
right knee was diagnosed but no diagnosis was made with 
respect to the left knee.

In the absence of evidence of a present left knee disability, 
the claim of service connection fails.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992).  Given the facts in the instant case, 
the Board must find that the preponderance of the evidence is 
against the claim for a left knee disorder; the benefit-of-
the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In summary, the medical evidence of record does not show that 
the veteran has a current disability of the left knee.   
Therefore, given the particular facts of this case, as well 
as the VA having complied with the necessary obligation to 
notify and assist the veteran , as mentioned in detail above, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid in substantiating the 
veteran's claim for service connection for a left knee 
disorder.  38 U.S.C.A. § 5103A (West Supp. 2002).



ORDER

Service connection for a left knee disorder is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

